Citation Nr: 1432691	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran had active service from December 1959 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that he has bilateral hearing loss that is due to in-service acoustic trauma and his DD Form 214 confirms he was a member of an artillery unit during service.  Thus, the evidence confirms that he was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385.  Thus, this case turns on whether this disability is related to or had its onset in service, to include the in-service acoustic trauma.  

The Veteran underwent a VA audiological examination in April 2011.  The VA audiologist determined hearing loss is not related to the in-service noise exposure, but the Veteran suffers from tinnitus that is attributable to military noise exposure.  The examiner noted the Veteran had normal hearing during service and at separation, with the exception of a 15 decibel shift at the 500 hertz level.  The examiner also noted that the Veteran has a significant history of occupational noise exposure, but the Veteran reported he used hearing protection during that time.  Nevertheless, the examiner stated that occupational noise exposure could not be ruled out as a contributing factor to the Veteran's hearing loss.  Further, the degree of hearing loss could be attributed to the normal again process.  However, in this same opinion, the VA examiner determined that the Veteran's tinnitus is attributable to military noise exposure.  The examiner further stated that tinnitus is commonly associated with hearing loss, particularly noise induced.  

Therefore, as service connection has previously been established for tinnitus as directly related to his military noise exposure, and following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to his period of active service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

ORDER

Service connection for bilateral hearing loss is granted


REMAND

The service treatment records are silent regarding any complaints, treatment, or diagnoses pertaining to headaches.  Further, post-service VA treatment records dated through August 2010 do not contain a diagnosis of headaches.  However, during his May 2013 Travel Board hearing, the Veteran and his wife both testified that he has suffered from headaches during and since his military service on a continuous basis.  The Board notes that the Veteran is competent to report the occurrence of headaches during and since his separation from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for headaches on appeal.  Such examinations should be accomplished on remand. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, any outstanding VA or private treatment records relevant to the Veteran's claim should also be requested if in existence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records pertaining to the Veteran's claim.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1). 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of any in-service and post-service headaches.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed headaches.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

First, the examiner should determine whether the Veteran currently suffers from headaches. 

Then, based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that the Veteran's headaches are etiologically related to his military service.  

The examiner must specifically acknowledge and discuss the Veteran's report that he suffered from headaches during service and since service.  See Dalton.  All findings and conclusions must be set forth in a legible report. 

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


